            Case 2:21-cv-00409-RAJ Document 7 Filed 03/29/21 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
                                      OFFICE OF THE CLERK
                                           AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

March 29, 2021

ROSATI V. AMAZON.COM INC
Case # 2:21−cv−00409−RAJ

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Pro Hac Vice Admission
           It will be necessary for attorney(s) Brian Robbins, Stephen Oddo and Eric Carrino to apply
           for Pro Hac Vice admission in this case. You may review the information regarding
           admission and find the relevant documentation here. Questions about this process should be
           directed to the Attorney Admissions Clerk at 206−370−8862 or
           WAWD_Admissions@wawd.uscourts.gov.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
